Exhibit 10.1

AMENDMENT TO MANAGEMENT AGREEMENT

This AMENDMENT TO MANAGEMENT AGREEMENT is made as of December 19, 2012 (the
“Effective Date”) by and among TWO HARBORS INVESTMENT CORP., a Maryland
corporation, on behalf of itself and its Subsidiaries (the “Company”), TWO
HARBORS OPERATING COMPANY LLC, a Delaware limited liability company (the
“Operating Company”), and PRCM ADVISERS LLC, a Delaware limited liability
company (together with its permitted assignees, the “Manager”).

WHEREAS, the parties executed a Management Agreement dated as of October 28,
2009 (the “Management Agreement”), and wish to amend its terms as set forth
herein; and

WHEREAS, the Operating Company has entered into a Contribution Agreement date as
of December 4, 2012, executed by the Company, the Operating Company, Silver Bay
Realty Trust Corp. and Silver Bay Operating Partnership L.P. (the “Silver Bay
Contribution Agreement”):

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

Section 1. Exclusion from Stockholders’ Equity. The definition of “Stockholders’
Equity” in the Management Agreement is hereby amended to subtract from
Stockholders’ Equity an amount equal to (a) the number of REIT Shares received
by the Company at the Closing multiplied by the IPO Price so long as, and to the
extent that, the Company holds the REIT Shares, plus (b) the outstanding
principal balance of the promissory note received by the Company upon sale of
Redeemable Preferred Shares. For purposes of the foregoing, “REIT Shares,”
“Closing,” “IPO Price” and “Redeemable Preferred Shares” shall have the meanings
ascribed to them in the Silver Bay Contribution Agreement.

Section 2. Base Management Fee. The Base Management fee otherwise payable
pursuant to Section 8 of the Management Agreement for the quarter ended June 30,
2013 shall be reduced by $4,340,000. “Base Management Fee” has the meaning
ascribed to it Management Agreement.

Section 3. No Other Amendments. Except as expressly set forth herein, the
Management Agreement has not be amended, revised or modified, and it remains in
full force and effect.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TWO HARBORS INVESTMENT CORP.

By:

 

/s/ Thomas Siering

 

Name: Thomas Siering

 

Title: Chief Executive Officer

TWO HARBORS OPERATING COMPANY LLC

By:

 

Two Harbors Investment Corp

Its:

 

Managing Member

By:

 

/s/ Thomas Siering

 

Name: Thomas Siering

 

Title: Chief Executive Officer

PRCM ADVISERS LLC

By:

 

/s/ Jeff Stolt

Name: Jeff Stolt

Title: Chief Financial Officer